Joint petition for an order with respect to fees and expenses of the Special Master granted, and it is ordered that the Honorable Wade H. McCree, Jr., be awarded the sum of $50,000 as compensation for his services as Special Master and that his disbursements of $2,246.74 be allowed. It is further ordered that the fees and disbursements be paid in equal parts by the State of California, the State of Texas, and William R. Lummis and First Interstate Bank of Nevada.
The order of this Court entered December 13, 1982 [459 U. S. 1083], is vacated.
This case having been dismissed on stipulation pursuant to Rule 53.1 of the Rules of this Court [supra, at 1050], it is further ordered that the Special Master is hereby discharged.